UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-30205 CABOT MICROELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 36-4324765 (State of Incorporation) (I.R.S. Employer Identification No.) 870 NORTH COMMONS DRIVE 60504 AURORA, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (630) 375-6631 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ X ]No [] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [ X ] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [ X ] The aggregate market value of the registrant’s Common Stock held beneficially or of record by stockholders who are not affiliates of the registrant, based upon the closing price of the Common Stock on March 31, 2007, as reported by the NASDAQ Global Select Market, was approximately $790,248,600.For the purposes hereof, "affiliates" include all executive officers and directors of the registrant. As of October 31, 2007, the Company had 24,009,958 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on March 4, 2008, are incorporated by reference in Part III of this Form 10-K to the extent stated herein. This Form 10-K includes statements that constitute “forward-looking statements” within the meaning of federal securities regulations.For more detail regarding “forward-looking statements” see Item 7 of Part II of this Form 10-K. 1 CABOT MICROELECTRONICS CORPORATION FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 PART I. Page Item 1. Business 3 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Executive Officers of the Registrant 17 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 34 Item 8. Financial Statements and Supplementary Data 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 65 Item 9A. Controls and Procedures 65 Item 9B. Other Information 66 PART III. Item 10. Directors , Executive Officers and Corporate Governance 67 Item 11. Executive Compensation 67 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item 13. Certain Relationships and Related Transactions and Director Independence 68 Item 14. Principal Accountant Fees and Services 68 PART IV. Item 15. Exhibits and Financial Statement Schedules 69 Exhibit Index 69 Signatures 72 2 Table of Contents PART I ITEM 1.BUSINESS OUR COMPANY Cabot Microelectronics Corporation ("Cabot Microelectronics'', "the Company'', "us'', "we'', or "our''), which was incorporated in the state of Delaware in 2000, is the leading supplier of high-performance polishing slurries used in the manufacture of advanced integrated circuit (IC) devices within the semiconductor industry, in a process called chemical mechanical planarization (CMP).CMP is a polishing process used by IC device manufacturers to planarize or flatten many of the multiple layers of material that are built upon silicon wafers in the production of advanced ICs. We operate predominantly in one industry segment – the development, manufacture and sale of CMP consumables.We develop, produce and sell CMP slurries for polishing materials such as copper, tungsten and dielectric in IC devices, and also for polishing the materials coated on disks during the manufacture of hard disk drives and magnetic heads.In addition, we develop, produce and sell CMP polishing pads, which are used in conjunction with slurries in the CMP process. In addition to strengthening and growing our core CMP business, through our Engineered Surface Finishes (ESF) business we are exploring a variety of surface modification applications where we believe our technical ability to shape, enable and enhance the performance of surfaces at an atomic level may provide previously unseen surface performance or improved productivity.By supplementing our internal development efforts with externally acquired technologies and businesses, we seek to leverage our expertise in CMP formulation, materials and polishing techniques for the semiconductor industry to address other demanding market applications requiring nanoscale control of surface shape and finish, and gain access to a variety of markets that we do not currently serve. CMP PROCESS WITHIN IC DEVICE MANUFACTURING The percentage of IC devices that utilize CMP in the manufacturing process has increased steadily over time as semiconductor technology has advanced and performance requirements of IC devices have increased.We believe that CMP is used in the majority of all IC devices made today, and we expect that the use of CMP will continue to increase in the future. The multi-step manufacturing process for IC devices typically begins with a circular wafer of pure silicon.A large number of identical IC devices, or dies, are manufactured on each wafer at the same time.The first steps in the manufacturing process build transistors and other electronic components on the silicon wafer.These are isolated from each other using a layer of insulating material, most often silicon dioxide, to prevent electrical signals from bridging from one transistor to another.These components are then wired together using either aluminum or copper wire in a particular sequence to produce a functional IC device with specific characteristics.When the wiring on one layer of the IC device is completed, another layer of insulating material is added.The process of alternating insulating and wiring layers is repeated until the desired wiring within the IC device is finished.At the end of the process, the wafer is cut into the individual dies, which are then packaged to form individual chips.To enhance performance, IC device manufacturers have progressively increased the number and density of transistors and other electronic components in each IC device.As a result, the number of wires and the number of discrete wiring layers have also increased. IC devices can generally be categorized as either logic or memory devices.Logic devices include chips such as microprocessors, digital signal processors, microcomponents and microcontrollers.These are normally computing-intensive devices that need to perform large numbers of processing steps every second.Advanced logic chips use copper wiring to provide increased processing speed because copper wiring has lower electrical resistance than aluminum wiring.Aluminum wiring is generally used in chips that do not require this speed, such as logic devices using mature technology, because it is generally more cost-effective than using copper wiring.Memory devices, which include flash, DRAM and SRAM chips, function by reading, writing and storing data.Traditionally this sector has been highly cost sensitive and processing speed is not as critical as in logic devices.Therefore, memory devices tend to use aluminum wiring, although copper wiring is beginning to be introduced for some devices. 3 Table of Contents In the CMP polishing process, CMP consumables are used to level, smooth and remove excess material from the surfaces of the layers of IC devices via a combination of chemical reactions and mechanical abrasion, leaving minimal residue or defects on the surface and leaving only the material necessary for circuit integrity.CMP slurries are liquid solutions generally composed of high-purity deionized water, proprietary chemical additives and engineered abrasives that chemically and mechanically interact with the surface material of the IC device at an atomic level.CMP pads are engineered polymeric materials designed to distribute and transport the slurry to the surface of the wafer and distribute it evenly across the wafer.During the CMP process the wafer is typically held on a rotating carrier, which is pressed down against a rotating polishing table and spun in a circular motion.The portion of the table that comes in contact with the wafer is covered by a textured polishing pad.A CMP slurry is continuously applied to the polishing pad to facilitate and enhance the polishing process.Hard disk drive manufacturers use similar processes to smooth the surface of substrate disks before depositing magnetic media onto the disk. The characteristics that are important for an effective CMP process include: § High polishing removal rates, which increase productivity and throughput; § Selectivity, which is the ability to enhance the polishing of specific materials while at the same time inhibiting the polishing of other materials; § Uniform planarity across a wafer, which minimizes unevenness as different layers are built on the wafer; § Uniformity of polishing, which means that different surface materials can be polished to the same degree at the same time across the wafer, leading to uniformity of all dies on the wafer; § Low defectivity, which means that the devices have few imperfections resulting in a high yield for the IC device manufacturer; and § Cost, because it is important for users to minimize their cost of manufacturing. These attributes are achieved through technical optimization of the CMP consumables in conjunction with an appropriately designed CMP process.Prior to introducing new or different CMP slurries or pads into its manufacturing process, an IC device manufacturer generally requires the product to be qualified in its processes through an extensive series of tests and evaluations.These qualifications are intended to ensure that the product will function properly within the overall manufacturing process.These tests may require minor changes to the CMP process or the CMP slurry or pad.While this qualification process varies depending on numerous factors, it is generally quite costly and may take six or more months to complete.IC device manufacturers usually take into account the cost, time delay and impact on production when they consider implementing or switching to a new CMP slurry or pad. CMP enables IC device manufacturers to produce smaller, faster and more complex IC devices with a greater density of transistors and other electronic components than was previously possible.By enabling IC device manufacturers to make smaller IC devices, CMP also allows them to increase the number of IC devices that fit on a wafer.This increase in the number of IC devices per wafer in turn increases the throughput, or the number of IC devices that can be manufactured in a given time period, and reduces the cost per device.CMP also helps reduce the number of defective or substandard IC devices produced, which increases the device yield.Improvements in throughput and yield reduce an IC device manufacturer's unit production costs, and reducing costs is one of the highest priorities of a semiconductor manufacturer as the return on its significant investment in manufacturing capacity can be enhanced by lower unit costs.More broadly, sustained growth in the semiconductor industry traditionally has been fueled by lower unit costs, making IC devices more affordable in an expanding range of applications. PRECISION POLISHING Through our ESF business, we are applying our technical expertise in CMP consumables and polishing techniques developed for the semiconductor industry to demanding applications in other industries where shaping, enabling and enhancing the performance of surfaces is critical to success.We believe we can deliver improvements in production efficiencies, figure precision and surface finish for a variety of difficult-to-polish materials, potentially enabling the use of these materials in higher-value applications. In addition, many of the production processes currently used in precision machining and polishing have been based on traditional, labor-intensive techniques, which are being replaced by computer-controlled, deterministic processes.Our CMP technology may help to accelerate this transition to automated processes in several areas by providing high-quality consumable products that deliver consistent performance required for deterministic finishing.Our fiscal 2006 acquisition of QED Technologies, Inc. (QED) provided us with a strong position as a provider of deterministic finishing technology for the precision optics industry.We believe precision optics are pervasive, serving several existing large and growing markets such as semiconductor equipment, aerospace, defense, security and telecommunications, and also offer growth potential in new applications. 4 Table of Contents STRATEGY We believe our core competencies lie in our abilities to shape, enable and enhance the performance of surfaces at an atomic level, as well as to consistently and reliably deliver and support products around the world that meet our customers’ demanding specifications.We have two strategic goals intended to utilize these capabilities: 1) strengthen and grow our core CMP business within the semiconductor and hard disk drive industries, and 2) leverage our expertise in CMP process and slurry formulation to expand our ESF business into new markets. STRENGTHEN AND GROW OUR CORE CMP BUSINESS As the leader in the CMP slurry industry, we intend to grow our core CMP consumables business through implementation of our three strategic initiatives – maintaining our technological leadership, achieving operations excellence and connecting with our customers. Technology Leadership:We believe that technology is vital to success in our CMP consumables business and we devote significant resources to research and development.In fiscal 2007, we announced major improvements in our copper barrier and tungsten slurries, offering products that we believe provide our customers greater flexibility in use, and result in fewer defects.We also commercialized our new polishing pad product that incorporates technology that we believe offers performance advantages compared to competing products.We need to stay ahead of the rapid technological advances in the semiconductor industry in order to deliver a broad line of CMP consumable products that meet or exceed our customers' evolving needs.We have established research and development facilities in the United States, Japan, Taiwan and Singapore in order to meet our customers’ technology needs on a global basis. Operations Excellence:Our customers demand increasing performance of our products in terms of product quality and consistency.We intend to continue to advance our strict quality systems in order to improve the uniformity and consistency of performance of our CMP products.To support our operations excellence initiative, we have adopted the concepts of Six Sigma across our Company.Six Sigma is a systematic, data-driven approach and methodology for improving quality by reducing variability in processes.We have made productivity and efficiency gains through this program since its introduction in fiscal 2005.We also have extended our Six Sigma initiative to include joint projects with customers and vendors.We continue to make improvements to our supply chain that improve the quality and consistency of our products, processes and raw materials, as well as to expand our production capacity.For example, during fiscal 2007 we installed new pad manufacturing capabilities in the U.S. and Taiwan. Connecting With Our Customers:We believe that building close relationships with our customers is another cornerstone for long-term success in our business.We work closely with our customers to identify and develop new and better CMP consumables, to integrate our products into their manufacturing processes, and to assist them with supply, warehousing and inventory management.Our customers demand a highly reliable supply source, and we believe we have a competitive advantage because of our ability to timely deliver high-quality products and service from the early stages of product development through the commercialized use of our products.We have devoted significant resources to enhancing our close customer relationships and we are committed to continuing this effort.We strategically locate our research facilities, manufacturing operations and the related technical and customer support teams to be responsive to our customers’ needs.Since a majority of our business is in the Asia Pacific region, we have increased our presence there over recent years by building an Asia Pacific technology center in Geino, Japan, and a technical service center in Taiwan for slurry formulation capabilities.In fiscal 2006, we moved the portion of our business that serves the hard disk drive market to Singapore, because Southeast Asia is an important manufacturing region for a number of participants in this industry.In addition, in fiscal 2007, we began manufacturing polishing pads in Taiwan.Further, in fiscal 2008 we intend to upgrade our polishing and metrology capability in the Asia Pacific region with the planned addition of a 300mm polishing tool at our Asia Pacific technology center in Japan.All of these initiatives represent our belief that by working closely with customers at a local level we can leverage our global knowledge to meet and exceed our customers’ expectations. LEVERAGE OUR EXPERTISE INTO NEW MARKETS – ENGINEERED SURFACE FINISHES In addition to strengthening and growing our core CMP business, we are expanding our Company through our ESF business.We believe we can leverage our expertise in CMP consumables for the semiconductor industry to develop a wide array of polishing applications for other demanding industries that are synergistic to our CMP consumables business.We expect to supplement our internal development efforts with externally acquired technologies and businesses.We believe our ESF product offerings are unique and we are targeting new opportunities in optics, optoelectronics, flat panel display, metal finishing and other market areas. 5 Table of Contents Similar to our core CMP business, our ESF business is technology driven.For example, we believe our QED subsidiary is the technology leader in deterministic finishing for the precision optics industry and, in fiscal 2007, we developed and sold new polishing and metrology equipment that enables the production of more advanced optics, as well as improved accuracy in their measurement. We are expanding our ESF sales and marketing resources to better serve our current and future customers.We plan to equip our Asia Pacific technology center with QED capabilities to offer product demonstrations to our customers in this region.These initiatives demonstrate our intent to serve our ESF customers on a global scale, much like we do in the CMP consumables business. We believe our strong financial position offers many opportunities for growth in both our core CMP consumables business and for our ESF business.As of September 30, 2007, we had $212.5 million in cash and short-term investments and no outstanding debt.Our financial position allows us to fund growth through either internally developed technologies or potential acquisitions of technologies or businesses. OUR PRODUCTS CMP CONSUMABLES FOR IC DEVICES We develop, produce and sell CMP slurries for a wide range of polishing applications including tungsten and dielectric materials, which currently represent the most common use of CMP in IC device manufacturing.Slurries for polishing tungsten and dielectrics are the primary slurries used in the production of memory devices and older generation logic devices such as for MP3 players, cellphones, gaming devices and digital video recorders. We also develop, manufacture and sell slurry products for copper polishing applications; copper is used primarily in the wiring of advanced IC logic devices such as microprocessors for computers, and devices for graphic systems, gaming systems and communication devices.These slurries enable the IC device to provide increased processing speed since copper wiring has lower electrical resistance than aluminum wiring.These products include different slurries for polishing the copper film, as well as the thin barrier metal layer used to separate copper from the adjacent insulating material.On a lesser scale, we develop and manufacture slurry products for polishing copper in IC memory devices, which represents an emerging application.We offer multiple products for each technology node to enable different integration schemes depending on specific customer needs. We develop, produce and sell CMP polishing pads, which are consumable materials that work in conjunction with CMP slurries in the CMP polishing process.We believe that CMP polishing pads represent a natural adjacency to our CMP slurry business, since the technology is closely related and we can utilize the same technical and sales infrastructure.We believe our continuous pad manufacturing process enables a high level of product consistency from pad-to-pad, and we also believe our pad materials offer enhanced performance and a longer pad life, resulting in lower cost of ownership for our customers. CMP CONSUMABLES FOR THE DATA STORAGE INDUSTRY We develop and produce CMP slurries for polishing the materials coated onto rigid disks and magnetic heads used in hard disk drives for computer and other data storage applications, representing an extension of our core CMP slurry technology and manufacturing capabilities established for the semiconductor industry.We believe CMP significantly improves the surface finish of these coatings, resulting in greater storage capacity of the substrates, and also improves the production efficiency of manufacturers of hard disk drives by helping them increase their throughput and yield. 6 Table of Contents PRECISION OPTICS PRODUCTS Through our QED subsidiary, we design and produce precision polishing and metrology systems for advanced optic applications that allow customers to attain near-perfect shape and surface finish on a range of optics such as mirrors, lenses and prisms.Historically, advanced optics have been produced using labor-intensive processes, so variability has been common.QED has created an automated polishing system that enables rapid, deterministic and repeatable surface correction to the most demanding levels of precision in dramatically less time than with traditional means.QED’s polishing systems use Magneto-Rheological Finishing (MRF), a proprietary surface figuring and finishing technology, which employs magnetic fluids and sophisticated computer technology to polish a variety of shapes. Fabrication of high quality, advanced optics is often hampered by the lack of accurate and affordable metrology.For example, interferometers, metrology tools that measure the surface of an optic, traditionally are limited by the size and precision of the reference optic used.QED’s Subaperture Stitching Interferometry (SSI) workstation enables the automatic capture of precise metrology data for large and/or strongly curved optical parts and gives the user a complete map of the optical surface.The SSI workstation measures portions of large optical parts, and digitally “stitches” these portions together into a single complete surface map.This map is needed to produce high precision optics to exacting tolerances. INDUSTRY TRENDS SEMICONDUCTOR INDUSTRY The semiconductor industry has experienced rapid growth over the past three decades, but this growth has been cyclical.Our financial results for fiscal 2007 demonstrated the cyclical nature of this industry.During the first half of the fiscal year, our revenue was adversely impacted as a number of customers reduced production in response to excess inventories of semiconductor devices, thus reducing demand for our products.The semiconductor industry experienced improved conditions in the third and fourth quarters of our fiscal year, which contributed to our stronger financial results in the second half of the year. In recent years, the semiconductor industry has seen increased demand for memory devices and the incorporation of advanced logic and memory products into digital consumer devices.This represents a departure from the industry’s traditional emphasis on microprocessors for computing applications.We believe growth in demand for consumer devices as well as continued growth in computing applications will be key growth drivers in the industry over the long term. As the growth in consumer electronic devices continues, there is increased pressure on IC device manufacturers to reduce their costs since end users of consumer electronic devices are very price sensitive.At the same time, rapid advancement in technology increases the development and production costs of IC devices.These trends appear to be driving our customers to partner with each other in next generation research and development to pool their resources in an effort to reduce their overall costs.This cost pressure has also lead to an increase in the use of foundries where semiconductor companies can outsource portions of their manufacturing and reduce their fixed costs.Semiconductor manufacturers also attempt to reduce their costs in a number of ways, including putting pressure on their suppliers to reduce prices.We believe these trends will continue, so it is critical that we continue to innovate to achieve lower costs in our products as well as to increase our production efficiencies. On a geographic basis, the Asia Pacific region continues to be the fastest growing region for IC manufacturing, as well as for our business, and we expect this trend to continue. CMP CONSUMABLES INDUSTRY Demand for our CMP products for IC devices is primarily based on the number of wafers produced by semiconductor manufacturers, or “wafer starts”.Although wafer starts may fluctuate in the short-term, we anticipate the worldwide market for CMP consumables used by IC device manufacturers will grow in the future as a result of expected long term growth in wafer starts, growth in the percentage of IC devices produced that require CMP, an increase in the number of CMP polishing steps required to produce these devices and the introduction of new materials in the manufacture of semiconductor devices.We expect the anticipated volume growth will be somewhat mitigated by increased efficiencies in CMP consumable usage as customers seek to reduce their costs, such as through the transition to larger wafers, slurry dilution and decreased slurry flow rates. 7 Table of Contents As semiconductor technology continues to advance, we believe that CMP technical solutions are becoming more complex, and leading-edge technologies now often require some customization by customer, tool set and process integration approach.Leading-edge device designs are introducing more materials and processes into next generation chips, and these new materials and processes must be considered in developing CMP solutions.As a result, customers are selecting suppliers early in their development processes and are maintaining preferred supplier relationships through production.We believe that the partnership between customers and suppliers offers the best opportunity for a successful outcome for both our customers and our company. COMPETITION We compete in the CMP consumables industry, which is characterized by rapid advances in technology and demanding product quality and consistency requirements.We face competition from other CMP consumables suppliers, and we also may face competition in the future from significant changes in technology or emerging technologies. Our CMP slurry competitors range from small companies that compete with a single product and/or in a single geographic region to divisions of global companies with multiple lines of IC manufacturing products.However, we believe we have more CMP slurry business than any other competitor.In our view, we are the only CMP slurry supplier today that serves a broad range of customers by offering and supporting a full line of CMP slurry products for all major applications over a range of technologies, and that has a proven track record of supplying these products globally in high volumes with the attendant required high level of technical support services. The CMP polishing pad market has been dominated by a single entity that has held this position for a number of years.A number of other companies are attempting to enter this market, providing potentially viable product options.We believe our pad materials and our continuous pad manufacturing process enables us to produce a more consistent pad for our customers with a longer pad life, thus reducing the total pad cost. Our QED subsidiary operates in the precision optics industry.There are few direct competitors for QED’s technologies because they are relatively new and unique.We believe the main alternative to QED’s technology is non-adoption and continued reliance on traditional artisan-based methods of precision optics fabrication. CUSTOMERS, SALES AND MARKETING Within the semiconductor industry, our customers are primarily producers of logic IC devices, producers of memory IC devices and IC foundries.Often, logic and memory companies outsource some or all of the production of physical devices to foundries, which provide contract manufacturing services, in order to avoid the high cost of constructing and operating a fab or in cases where they need additional capacity. Based upon our own observations and customer satisfaction survey results, we believe the following factors influence our customers’ CMP buying decisions: overall cost of ownership, which represents the cost to purchase, use and maintain a product; product quality and consistency; product performance; and delivery/supply assurance.We believe that greater customer sophistication in the CMP process, more demanding integration schemes, additional and unique polishing materials and cost pressures will add further demands on CMP consumable suppliers. When these factors are combined with our customers’ desires to gain purchasing leverage and lower their cost of ownership, we believe that only the most innovative, cost effective, service driven CMP suppliers will thrive. We use an interactive approach to build close relationships with our customers in a variety of areas.Our sales process begins long before the actual sale of our products and occurs on a number of levels.Due to the long lead times from research and development to product commercialization and sales, we have fundamental research teams that collaborate with customers on emerging applications years before the products are requiredby the market.We also have development teams that coordinate with our customers, using our research and development facilities and capabilities to design CMP products tailored to their precise needs.Next, our applications engineers work with customers to integrate our products into their manufacturing processes.Finally, as part of our sales process, our logistics and sales personnel provide supply, warehousing and inventory management to our customers.In response to significant growth in the IC device manufacturing industry in Asia, we continue to increase the number of sales and marketing, technical and customer support personnel in the Asia Pacific region. 8 Table of Contents We market our products primarily through direct sales to our customers, although we use distributors in certain countries.We believe this strategy is one way we can achieve our goal of staying connected with our customers. Our QED subsidiary supports customers in the semiconductor equipment, aerospace, defense, security and telecommunications markets. QED counts among its worldwide customers leading precision optics manufacturers, major semiconductor original equipment manufacturers, the U.S. government and contractors to the U.S. government. In fiscal 2007, our five largest customers accounted for approximately 43% of our revenue, with Taiwan Semiconductor Manufacturing Company (TSMC) accounting for approximately 17% of our revenue.For additional information on concentration of customers, refer to Note 2 of “Notes to the Consolidated Financial Statements” included in Item 8 of Part II of this Form 10-K. RESEARCH, DEVELOPMENT AND TECHNICAL SUPPORT We believe that technology is vital to success in the CMP business as well as in our ESF business, and we plan to continue to devote significant resources to research and development, and balance our efforts between the shorter-term market needs and the longer-term investments required of us as the technology leader. Our technology efforts are currently focused on five main areas that span the very early conceptual stage of product development involving new materials, processes and designs several years in advance of commercialization, through to continuous improvement of already commercialized products in daily use in manufacturing facilities: · Research related to fundamental CMP technology; · Development and formulation of new and enhanced CMP consumable products; · Process development to support rapid and effective commercialization of new products; · Technical support of CMP products in our customers’ manufacturing facilities; and · Evaluation of new polishing applications outside of the semiconductor industry. We invest in fundamental CMP technology and materials research in order to be prepared to meet the dynamic needs of advanced technology, investing well in advance of the market need because there are long lead times from research and development to commercialization and sales.We focus on such areas as: engineered polymers and particles, polishing processes, wafer/chip design, advanced metrology, mechanistic understanding and emerging applications.As a result of our investment in research and development, we have a fundamental understanding of the CMP process, chemistry, and mechanics that we believe allows us to quickly and efficiently tailor our applications to meet the needs of our leading-edge customers. We also develop and formulate new and enhanced CMP consumables and new CMP processes.We believe our leadership in these areas depends in part on our ability to develop CMP solutions tailored to our customers' needs.We have assembled development teams that work closely with customers to identify their specific technology and manufacturing challenges and to translate these challenges into viable CMP process solutions.We also remain focused on supporting our customers in the use of our products in their processes, so we have application engineers dedicated to working with our customers daily at their facilities. Our research in CMP slurries and pads addresses a breadth of complex and interrelated performance criteria that relate to the functional performance of the chip, our customers’ manufacturing yield, and their overall cost of ownership.We design slurries and pads that are capable of polishing one or more materials, sometimes at the same time, that make up the semiconductor circuitry.Our unique chemistries, particles, and processes are designed to polish each material with a single slurry at independently tunable rates such that the final surface will be flat and free of defects.At the same time, our products must achieve the desired surface at high polishing rates and low consumable costs in order to earn acceptable system economics for our customers.As dimensions become smaller and as materials and designs increase in complexity, these challenges require significant investments in research and development. 9 Table of Contents Beyond CMP for the semiconductor and data storage industries, we also commit internal research and development resources to our ESF business.We believe that a number of application areas we are currently developing represent natural adjacencies to our core CMP business and technology, and include uses in fields such as optics, optoelectronics, flat panel displays, metal finishing and other market areas. We believe that competitive advantage lies in technology leadership, and that our investments in research and development provide us with leading-edge polishing and metrology capabilities to support the most advanced and challenging customer technology requirements on a global basis.In fiscal 2007, 2006 and 2005, we incurred approximately $50.0 million, $48.1 million and $43.0 million, respectively, in research and development expenses.Investments in property, plant and equipment to support our research and development efforts are capitalized and depreciated over their useful lives.We operate a research and development facility in Aurora, Illinois, that is staffed by a team that includes experts from the semiconductor industry and scientists from key disciplines required for the development of high-performance CMP products.This facility features a Class 1 clean room and advanced equipment for product development, including 300 mm polishing and metrology capabilities, the experimental results from which we believe correlate closely with what our customers experience when using our products in their factories.In addition, we operate a technology center in Japan that we believe enhances our ability to provide optimized CMP solutions to our customers in the Asia Pacific region.We plan to add new 300 mm polishing, metrology and slurry development capability to our Asia Pacific technology center in fiscal 2008.These facilities underscore our commitment both to continuing to invest in our technology infrastructure to maintain our technology leadership, and to becoming even more responsive to the needs of our customers.Other examples of this commitment include our technical service center in Taiwan where we house a slurry, pad and ESF development center, as well as our laboratory in Singapore that provides additional slurry formulation capability to support the data storage industry. RAW MATERIALS SUPPLY Fumed metal oxides, such as fumed silica and fumed alumina, are significant raw materials we use in many of our CMP slurries.In the interest of supply assurance, our strategy is to secure multiple sources of raw materials and qualify those sources as necessary to ensure our supply of raw materials remains uninterrupted.Also, we have entered into multi-year supply agreements with a number of suppliers for the purchase of raw materials, including agreements with Cabot Corporation for the purchase of certain amounts and types of fumed silica and fumed alumina.For additional information regarding these agreements, refer to “Tabular Disclosure of Contractual Obligations”, included in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, in Item 7 of Part II of this Form 10-K. INTELLECTUAL PROPERTY Our intellectual property is important to our success and ability to compete.As of October 31, 2007, we had 156 active U.S. patents and 100 pending U.S. patent applications.In most cases we file counterpart foreign patent applications.Many of these patents are important to our continued development of new and innovative products for CMP and related processes, as well as for new businesses.Our patents have a range of duration and we do not expect to lose any material patent through expiration in the next five years.We attempt to protect our intellectual property rights through a combination of patent, trademark, copyright and trade secret laws, as well as employee and third party nondisclosure and assignment agreements.We vigorously and proactively pursue any parties that attempt to compromise our investments in research and development by infringing our intellectual property.For example, in January 2007, we filed a legal action against DuPont Air Products NanoMaterials LLC (DA Nano), a competitor of ours, charging that DA Nano’s manufacture and marketing of certain CMP slurries infringe five CMP slurry patents that we own, and that litigation is ongoing.In addition, in the third quarter of fiscal 2006, we were successful in an action we brought before the United States International Trade Commission (ITC) concerning Cheil Industries, Inc. which resulted in the prohibition of the importation and sale within the United States of certain CMP slurries that infringe certain of our patents. We also may acquire intellectual property from others to enhance our intellectual property portfolio.For example, in December 2006, we acquired a license for the non-exclusive use of a broad portfolio of CMP consumable technology and processes from a third party.In addition, in June 2006, we entered into a patent assignment agreement with the International Business Machine Corporation (IBM) to acquire a number of patents and associated rights relating to CMP slurry technology from IBM, including various applications such as copper, copper barrier, tungsten, and dielectrics, among others.We also acquired certain proprietary technology and intellectual property as part of our fiscal 2006 acquisitions of QED and Surface Finishes Co.We believe these technology rights continue to enhance our competitive advantage by providing us with future product development opportunities and expanding our already substantial intellectual property portfolio. 10 Table of Contents ENVIRONMENTAL MATTERS Our facilities are subject to various environmental laws and regulations, including those relating to air emissions, wastewater discharges, the handling and disposal of solid and hazardous wastes, and occupational safety and health.We believe that our facilities are in substantial compliance with applicable environmental laws and regulations.By utilizing Six Sigma in our environmental management system process, we have improved operating efficiencies while protecting the environment.Our operations in the United States, Japan and Wales are ISO 14001 Certified, which requires that we implement and operate according to various procedures that demonstrate our dedication to waste reduction, energy conservation and other environmental concerns.We are committed to maintain these certifications and obtain additional certifications in the areas in which we do business.We have incurred, and will continue to incur, capital and operating expenditures and other costs in complying with these laws and regulations in both the United States and abroad.However, we currently do not anticipate that the future costs of environmental compliance will have a material adverse effect on our business, financial condition or results of operations. EMPLOYEES We believe we have a world-class team of scientists, technologists, engineers and other human resources who make our Company successful.As of October 31, 2007, we employed 742 individuals, including 359 in operations, 195 in research and development and technical, 95 in sales and marketing and 93 in administration.None of our employees are covered by collective bargaining agreements.We have not experienced any work stoppages and in general consider our relations with our employees to be good. FINANCIAL INFORMATION ABOUT GEOGRAPHIC AREAS We sell our products worldwide.Our geographic coverage allows us to utilize our business and technical expertise from a worldwide workforce, provides stability to our operations and revenue streams to offset geography-specific economic trends, and offers us an opportunity to take advantage of new markets for products. For more financial information about geographic areas, see Note 17 of “Notes to the Consolidated Financial Statements” included in Item 8 of Part II of this Form 10-K. AVAILABLE INFORMATION Our annual reports on Form 10-K, quarterly reports on Form 10-Q, definitive proxy statements on Form 14a, current reports on Form 8-K, and any amendments to those reports are made available free of charge on our Company website, www.cabotcmp.com, as soon as reasonably practicable after such reports are filed with the Securities and Exchange Commission (SEC).Statements of changes in beneficial ownership of our securities on Form 4 by our executive officers and directors are made available on our Company website by the end of the business day following the submission to the SEC of such filings.In addition, the SEC’s website, www.sec.gov, contains reports, proxy statements, and other information regarding reports that we file electronically with the SEC. 11 Table of Contents ITEM 1A.RISK FACTORS We do not believe there have been any material changes in our risk factors since the filing of our Annual Report on Form 10-K for the fiscal year ended September 30, 2006.However, we may update our risk factors in our SEC filings from time to time for clarification purposes or to include additional information, at management's discretion, even when there have been no material changes. RISKS RELATING TO OUR BUSINESS WE HAVE A NARROW PRODUCT RANGE AND OUR PRODUCTS MAY BECOME OBSOLETE, OR TECHNOLOGICAL CHANGES MAY REDUCE OR LIMIT INCREASES IN CMP CONSUMPTION Our business is substantially dependent on a single class of products, CMP slurries, which historically has accounted for almost all of our revenue. We are also developing our business in CMP pads.Our business would suffer if these products became obsolete or if consumption of these products decreased.Our success depends on our ability to keep pace with technological changes and advances in the semiconductor industry and to adapt, improve and customize our products for advanced IC applications in response to evolving customer needs and industry trends.Since its inception, the semiconductor industry has experienced rapid technological changes and advances in the design, manufacture, performance and application of IC devices, and our customers continually pursue lower cost of ownership of materials consumed in their manufacturing processes, including CMP slurries and pads.We expect these technological changes and advances, and this drive toward lower costs, to continue in the future.Potential technology developments in the semiconductor industry, as well as our customers’ efforts to reduce consumption of CMP slurries and pads, could render our products less important to the IC device manufacturing process. A SIGNIFICANT AMOUNT OF OUR BUSINESS COMES FROM A LIMITED NUMBER OF LARGE CUSTOMERS AND OUR REVENUE AND PROFITS COULD DECREASE SIGNIFICANTLY IF WE LOST ONE OR MORE OF THESE CUSTOMERS Our customer base is concentrated among a limited number of large customers.One or more of these principal customers could stop buying CMP slurries from us or could substantially reduce the quantity of CMP slurries they purchase from us.Our principal customers also hold considerable purchasing power, which can impact the pricing and terms of sale of our products.Any deferral or significant reduction in CMP slurries sold to these principal customers, or a significant number of smaller customers, could seriously harm our business, financial condition and results of operations. In fiscal 2007, our five largest customers accounted for approximately 43% of our revenue, with TSMC accounting for approximately 17% of our revenue.In fiscal 2006, our five largest customers accounted for approximately 44% of our revenue; Marketech, a distributor, was our largest customer at that time.Effective April 2006, with our transition to direct sales in Taiwan, we began selling directly to TSMC and other customers in Taiwan rather than through Marketech.Due to the timing of this transition, TSMC accounted for approximately 10% of our revenue for the full fiscal year 2006. 12 Table of Contents OUR BUSINESS COULD BE SERIOUSLY HARMED IF OUR EXISTING OR FUTURE COMPETITORS DEVELOP SUPERIOR SLURRY PRODUCTS, OFFER BETTER PRICING TERMS OR SERVICE, OR OBTAIN CERTAIN INTELLECTUAL PROPERTY RIGHTS Competition from current CMP slurry manufacturers or new entrants to the CMP slurry market could seriously harm our business and results of operations.Competition from other existing providers of CMP slurries could continue to increase, and opportunities exist for other companies with sufficient financial or technological resources to emerge as potential competitors by developing their own CMP slurry products.Increased competition has and may continue to impact the prices we are able to charge for our slurry products as well as our overall business.In addition, our competitors could have or obtain intellectual property rights which could restrict our ability to market our existing products and/or to innovate and develop new products. ANY PROBLEM OR DISRUPTION IN OUR SUPPLY CHAIN, INCLUDING SUPPLY OF OUR MOST IMPORTANT RAW MATERIALS, OR IN OUR ABILITY TO MANUFACTURE AND DELIVER OUR PRODUCTS TO OUR CUSTOMERS,COULD ADVERSELY AFFECT OUR RESULTS OF OPERATIONS We depend on our supply chain to enable us to meet the demands of our customers.Our supply chain includes the raw materials we use to manufacture our products, our production operations, and the means by which we deliver our products to our customers.Our business could be adversely affected by any problem or interruption in our supply of the key raw materials we use in our CMP slurries, including fumed metal oxides such as fumed alumina and fumed silica, or any problem or interruption that may occur during production or delivery of our products, such as weather-related problems or natural disasters. For example, Cabot Corporation continues to be our primary supplier of particular amounts and types of fumed alumina and fumed silica.We believe it would be difficult to promptly secure alternative sources of key raw materials, including fumed metal oxides, in the event one of our suppliers becomes unable to supply us with sufficient quantities of raw materials that meet the quality and technical specifications required by our customers.In addition, contractual amendments to the existing agreements with, or non-performance by, our suppliers could adversely affect us.Also, if we change the supplier or type of key raw materials we use to make our CMP slurries, or are required to purchase them from a different manufacturer or manufacturing facility or otherwise modify our products, in certain circumstances our customers might have to requalify our CMP slurries for their manufacturing processes and products.The requalification process could take a significant amount of time and expense to complete and could motivate our customers to consider purchasing products from our competitors, possibly interrupting or reducing our sales of CMP slurries to these customers. WE ARE SUBJECT TO RISKS ASSOCIATED WITH OUR FOREIGN OPERATIONS We currently have operations and a large customer base outside of the United States.Approximately 79%, 79% and 78% of our revenue was generated by sales to customers outside of the United States for fiscal 2007, 2006 and 2005, respectively.We encounter risks in doing business in certain foreign countries, including, but not limited to, adverse changes in economic and political conditions, fluctuation in exchange rates, compliance with a variety of foreign laws and regulations, as well as difficulty in enforcing business and customer contracts and agreements, including protection of intellectual property rights. BECAUSE WE HAVE LIMITED EXPERIENCE IN BUSINESS AREAS OUTSIDE OF CMP SLURRIES, EXPANSION OF OUR BUSINESS INTO NEW PRODUCTS AND APPLICATIONS MAY NOT BE SUCCESSFUL An element of our strategy has been to leverage our current customer relationships and technological expertise to expand our CMP business from CMP slurries into other areas, such as CMP polishing pads.Additionally, pursuant to our engineered surface finishes business, we are actively pursuing a variety of surface modification applications, such as high precision optics.Expanding our business into new product areas could involve technologies, production processes and business models in which we have limited experience, and we may not be able to develop and produce products or provide services that satisfy customers’ needs or we may be unable to keep pace with technological or other developments.Also, our competitors may have or obtain intellectual property rights which could restrict our ability to market our existing products and/or to innovate and develop new products. 13 Table of Contents BECAUSE WE RELY HEAVILY ON OUR INTELLECTUAL PROPERTY, OUR FAILURE TO ADEQUATELY OBTAIN OR PROTECT IT COULD SERIOUSLY HARM OUR BUSINESS Protection of intellectual property is particularly important in our industry because we develop complex technical formulas for CMP products that are proprietary in nature and differentiate our products from those of our competitors.Our intellectual property is important to our success and ability to compete.We attempt to protect our intellectual property rights through a combination of patent, trademark, copyright and trade secret laws, as well as employee and third-party nondisclosure and assignment agreements.Due to our international operations, we pursue protection in different jurisdictions, which may require varying degrees of protection, and we cannot provide assurance that we can obtain adequate protection in each such jurisdiction.Our failure to obtain or maintain adequate protection of our intellectual property rights for any reason, including through the patent prosecution process or in the event of litigation related to such intellectual property, such as the current litigation between us and DA Nano described above in Item 1 under the heading “Intellectual Property”, could seriously harm our business.In addition, the costs of obtaining or protecting our intellectual property could negatively affect our operating results. WE MAY PURSUE ACQUISITIONS OF, INVESTMENTS IN, AND STRATEGIC ALLIANCES WITH OTHER ENTITIES, WHICH COULD DISRUPT OUR OPERATIONS AND HARM OUR OPERATING RESULTS IF THEY ARE UNSUCCESSFUL We expect to continue to make investments in companies, either through acquisitions, investments or alliances, in order to supplement our internal growth and development efforts.Acquisitions and investments involve numerous risks, including the following: difficulties in integrating the operations, technologies, products and personnel of acquired companies; diversion of management’s attention from normal daily operations of the business; potential difficulties in entering markets in which we have limited or no direct prior experience and where competitors in such markets have stronger market positions; potential difficulties in operating new businesses with different business models; potential difficulties with regulatory or contract compliance in areas in which we have limited experience; initial dependence on unfamiliar supply chains or relatively small supply partners; insufficient revenues to offset increased expenses associated with acquisitions; potential loss of key employees of the acquired companies; or inability to effectively cooperate and collaborate with our alliance partners. Further, we may never realize the perceived or anticipated benefits of a business combination or investments in other entities.Acquisitions by us could have negative effects on our results of operations, in areas such as contingent liabilities, gross profit margins, amortization charges related to intangible assets and other effects of accounting for the purchases of other business entities.Investments and acquisitions of technology and development stage companies are inherently risky because these businesses may never develop, and we may incur losses related to these investments.In addition, we may be required to write down the carrying value of these investments to reflect other than temporary declines in their value, which could harm our business and results of operations. DEMAND FOR OUR PRODUCTS AND OUR BUSINESS MAY BE ADVERSELY AFFECTED BY WORLDWIDE ECONOMIC AND INDUSTRY CONDITIONS Our business is affected by economic and industry conditions and our revenue is dependent on semiconductor demand.Semiconductor demand, in turn, is impacted by semiconductor industry cycles, and these cycles can dramatically affect our business.During the first half of fiscal 2007, for example, the apparent softening of demand for our products due to excess inventory of semiconductor devices caused our CMP slurry revenue to decrease during the inventory correction.Some additional factors that affect demand for our products include customers’ production of logic versus memory devices, their transition from 200 mm to 300 mm wafers, customers’ specific integration schemes, share gains and losses and pricing changes by us and our competitors. 14 Table of Contents OUR INABILITY TO ATTRACT AND RETAIN KEY PERSONNEL COULD CAUSE OUR BUSINESS TO SUFFER If we fail to attract and retain the necessary managerial, technical and customer support personnel, our business and our ability to maintain existing and obtain new customers, develop new products and provide acceptable levels of customer service could suffer.Competition for qualified personnel, particularly those with significant experience in the semiconductor industry, is intense.The loss of services of key employees could harm our business and results of operations. RISKS RELATING TO THE MARKET FOR OUR COMMON STOCK THE MARKET PRICE MAY FLUCTUATE SIGNIFICANTLY AND RAPIDLY The market price of our common stock has fluctuated and could continue to fluctuate significantly as a result of factors such as: economic and stock market conditions generally and specifically as they may impact participants in the semiconductor and related industries; changes in financial estimates and recommendations by securities analysts who follow our stock; earnings and other announcements by, and changes in market evaluations of, us or participants in the semiconductor and related industries; changes in business or regulatory conditions affecting us or participants in the semiconductor and related industries; announcements or implementation by us, our competitors, or our customers of technological innovations, new products or different business strategies; and trading volume of our common stock. ANTI-TAKEOVER PROVISIONS UNDER OUR CERTIFICATE OF INCORPORATION AND BYLAWS AND OUR RIGHTS PLAN MAY DISCOURAGE THIRD PARTIES FROM MAKING AN UNSOLICITED BID FOR OUR COMPANY Our certificate of incorporation, our bylaws, our rights plan and various provisions of the Delaware General Corporation Law may make it more difficult to effect a change in control of our Company. For example, our amended and restated certificate of incorporation authorizes our Board of Directors to issue up to 20 million shares of blank check preferred stock and to attach special rights and preferences to this preferred stock, which may make it more difficult or expensive for another person or entity to acquire control of us without the consent of our Board of Directors.Also our amended and restated certificate of incorporation provides for the division of our Board of Directors into three classes as nearly equal in size as possible with staggered three-year terms. We have adopted change in control arrangements covering our executive officers and other key employees.These arrangements provide for a cash severance payment, continued medical benefits and other ancillary payments and benefits upon termination of service of a covered employee’s employment following a change in control, which may make it more expensive to acquire our Company. ITEM 1B.UNRESOLVED STAFF COMMENTS None. 15 Table of Contents ITEM 2.PROPERTIES Our principal U.S. facilities that we own consist of: § a global headquarters and research and development facility in Aurora, Illinois, comprising approximately 200,000 square feet; § a commercial dispersion plant and distribution center in Aurora, Illinois, comprising approximately 175,000 square feet; § a commercial polishing pad manufacturing plant and offices in Aurora, Illinois, comprising approximately 48,000 square feet; § an additional 13.2 acres of vacant land in Aurora, Illinois; and § a facility in Addison, Illinois, comprising approximately 15,000 square feet. In addition, we lease a facility in Rochester, New York, comprising approximately 21,000 square feet. Our principal foreign facilities that we own consist of: § a commercial dispersion plant and distribution center in Geino, Japan, comprising approximately 113,000 square feet; § a research and development facility in Geino, Japan, comprising approximately 20,000 square feet. Our principal foreign facilities that we lease consist of: § an office, research and development laboratory, polishing pad manufacturing and pilot plant in Hsin-Chu, Taiwan, comprising approximately 31,000 square feet; § a commercial manufacturing plant, research and development facility and business office in Singapore, comprising approximately 24,000 square feet; and § a commercial dispersion plant in Barry, Wales, comprising approximately 22,000 square feet. We believe that our facilities are suitable and adequate for their intended purpose and provide us with sufficient capacity and capacity expansion opportunities and technological capability to meet our current and expected demand in the foreseeable future.In our ongoing efforts to optimize our manufacturing capacity, we have decided to close our manufacturing facility in Barry, Wales, our smallest manufacturing plant, in fiscal 2008 as it has been underutilized in the past several years. ITEM 3.LEGAL PROCEEDINGS While we are not involved in any legal proceedings that we currently believe will have a material impact on our consolidated financial position, results of operations or cash flows, we periodically become a party to legal proceedings in the ordinary course of business.For example, in January 2007, we filed a legal action against DuPont Air Products NanoMaterials LLC (DA Nano), a competitor of ours, in the United States District Court for the District of Arizona, charging that DA Nano’s manufacturing and marketing of certain CMP slurries infringe five CMP slurry patents that we own.The affected DA Nano products include those used for tungsten CMP.We filed our infringement complaint as a counterclaim in response to an action filed by DA Nano in the same court in December 2006 that seeks declaratory relief and alleges non-infringement, invalidity and unenforceability regarding some of the patents at issue in our complaint against DA Nano.DA Nano filed its complaint following our refusal of its request that we license to it our patents raised in its complaint.DA Nano’s complaint does not allege any infringement by our products of intellectual property owned by DA Nano.While the outcome of this and any legal matter cannot be predicted with certainty, we believe that our claims and defenses in the pending action are meritorious, and we intend to pursue and defend them vigorously. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 16 Table of Contents EXECUTIVE OFFICERS OF THE REGISTRANT Set forth below is information concerning our executive officers and their ages as of October 31, 2007. NAME AGE POSITION William P. Noglows 49 Chairman of the Board, President and Chief Executive Officer H. Carol Bernstein 47 Vice President, Secretary and General Counsel Jean Pol Delrue 60 Vice President of Global Sales William S. Johnson 50 Vice President and Chief Financial Officer Daniel J. Pike 44 Vice President of Corporate Development Stephen R. Smith 48 Vice President of Marketing Clifford L. Spiro 53 Vice President of Research and Development Adam F. Weisman 45 Vice President of Business Operations Daniel S. Wobby 44 Vice President, Asia Pacific Region Thomas S. Roman 46 Principal Accounting Officer and Corporate Controller WILLIAM P. NOGLOWS has served as our Chairman, President and Chief Executive Officer since November 2003.Mr. Noglows had previously served as a director of our Company from January 2000 until April 2002.Prior to joining us, Mr. Noglows served as an Executive Vice President of Cabot Corporation from 1998 to June 2003.Prior to that, Mr. Noglows held various management positions at Cabot Corporation including General Manager of Cabot Corporation’s Cab-O-Sil Division, where he was one of the primary founders of our Company when our business was a division of Cabot Corporation, and was responsible for identifying and encouraging the development of the CMP application.Mr. Noglows received his B.S. in Chemical Engineering from the Georgia Institute of Technology. H. CAROL BERNSTEIN has served as our Vice President, Secretary and General Counsel since August 2000.From January 1998 until joining us, Ms. Bernstein served as the General Counsel and Director of Industrial Technology Development of Argonne National Laboratory, which is operated by the University of Chicago for the United States Department of Energy.From May 1985 until December 1997, she served in various positions with the IBM Corporation, culminating in serving as an Associate General Counsel, and was the Vice President, Secretary and General Counsel of Advantis Corporation, an IBM joint venture.Ms. Bernstein received her B.A. from Colgate University and her J.D. from Northwestern University; she is a member of the Bar of the states of Illinois and New York. JEAN POL DELRUE has served as our Vice President of Global Sales since April 2005.Previously, he was our Vice President of European Business Region since July 2004.He also served as our European Business Manager from June 2001 to July 2004.Prior to joining us, Dr. Delrue worked for Ebara Precision Machinery Europe from January 1995 to June 2001, culminating in serving as the Vice President of CMP Europe.Prior to that, he served as the Business and Technical Development Director and Member of the Management Board at Riber Instruments SA.Dr. Delrue holds an Executive M.B.A. from the Centre de Perfectionnement des Affaires in Paris, France, a Ph.D. in Physical Chemistry from Belgium's University of Mons, and has performed post doctorate work in chemical engineering at Stanford University. WILLIAM S. JOHNSON has served as our Vice President and Chief Financial Officer since April 2003.Prior to joining us, Mr. Johnson served as Executive Vice President and Chief Financial Officer for Budget Group, Inc. from August 2000 to March 2003.Before that, Mr. Johnson spent 16 years at BP Amoco in various senior finance and management positions, the most recent of which was President of Amoco Fabrics and Fibers Company.Mr. Johnson received his B.S. in Mechanical Engineering from the University of Oklahoma and his M.B.A. from the Harvard Business School. DANIEL J. PIKE has served as our Vice President of Corporate Development since January 2004 and prior to that was our Vice President of Operations from December 1999.Mr. Pike served as Cabot Corporation’s Director of Global Operations from 1996 to 1999.Prior to that, Mr. Pike worked for FMC Corporation in various marketing and finance positions.Mr. Pike received his B.S. in Chemical Engineering from the University of Buffalo and his M.B.A. from the Wharton School of Business of the University of Pennsylvania. 17 Table of Contents STEPHEN R. SMITH has served as our Vice President of Marketing since September 2006, and previously was our Vice President of Marketing and Business Management since April 2005 and our Vice President of Sales and Marketing from October 2001.Prior to joining us, Mr. Smith served as Vice President, Sales & Business Development for Buildpoint Corporation from 2000 to October 2001.Prior to that, Mr. Smith spent 17 years at Tyco Electronics Group, formerly known as AMP Incorporated, in various management positions.Mr. Smith earned a B.S. in Industrial Engineering from Grove City College and an M.B.A. from Wake Forest University. CLIFFORD L. SPIRO has served as Vice President of Research and Development since December 2003.Prior to joining us, Dr. Spiro served as Vice President of Research and Development at Ondeo-Nalco from 2001 through November 2003.Prior to that, Dr. Spiro held research and development management and senior technology positions at the General Electric Company from 1980 through 2001, the most recent of which was Global Manager – Technology for Business Development.Dr. Spiro received his B.S. in Chemistry from Stanford University and his Ph.D. in Chemistry from the California Institute of Technology. ADAM F. WEISMAN has served as our Vice President of Business Operations since September 2006, and prior to that was our Vice President of Operations.Before joining us, Mr. Weisman held various engineering and senior operations management positions with the General Electric Company from 1988 through 2004, including having served as the General Manager of Manufacturing for GE Plastics - Superabrasives, and culminating in serving as the Executive Vice President of Operations for GE Railcar Services.Prior to joining GE, he worked as an engineering team leader and pilot plant manager for E.I. Du Pont de Nemours &
